Citation Nr: 0913843	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a 
child born with birth defects.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The Veteran had active duty from January 1969 to August 1970.  
The appellant is the Veteran's natural son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The controlling RO is in Winston-Salem, North 
Carolina.  

At the appellant's request, a hearing before the Board at the 
RO was scheduled in March 2009; he did not appear for the 
hearing.  The record does not reflect that he has requested 
that the hearing be rescheduled, nor has he submitted good 
cause for failing to appear for the March 2009 hearing.  
Accordingly, the Board will proceed with adjudication of the 
appellant's appeal as if his hearing request had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2008).  


FINDINGS OF FACT

1.  There is no competent evidence that the appellant has 
spina bifida.  

2.  There is no competent evidence that the appellant's 
mother is a Vietnam veteran.  


CONCLUSIONS OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1805 for 
spina bifida as the child of a Vietnam veteran have not been 
met.  38 U.S.C.A. §§ 1805, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.814 (2008).  

2. The claim for entitlement to benefits under 38 U.S.C.A. § 
1815 for a child born with birth defects is without legal 
merit.  38 U.S.C.A. §§ 1815, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.815 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Section 1805

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  

"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802 (West 
2002); 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only 
birth defect that warrants the award of monetary benefits 
based on the herbicide exposure of the veteran as a father of 
that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).  

The Board acknowledges that the Veteran's DD Form 214 MC 
shows that he served in the United States Marine Corps from 
January 1969 to August 1970 and that he received the National 
Defense Service Medal, Vietnam Campaign Medal with device, 
Combat Action Ribbon, Vietnam Service Medal with one star, 
Republic of Vietnam Cross of Gallantry with palm and frame, 
Navy Achievement Medal with Combat V, and Rifle Sharpshooter 
Badge.  Also, the appellant's birth certificate shows that he 
was born in March 1972 and that the Veteran is his natural 
father.  

In this case, the pertinent facts are not in dispute.  The 
only medical evidence of record is a letter dated in 
September 1974 from one private physician to another 
regarding the surgery one of the physicians had recently 
performed on the appellant to repair his cleft palate.  

The appellant's claim form, received in August 2005, 
identified double cleft lip and cleft palate, undescended 
testicle, heart murmur, and curve in the spine as the 
disabilities for which he was claiming benefits.  He has not 
alleged, and the evidence does not show, that he has one of 
the qualifying forms of spina bifida.  

Therefore, no benefits are payable under 38 U.S.C.A. § 
1805(a) and the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b).  

Section 1815

VA law also provides that a monetary allowance may be paid 
for certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam era is the mother of 
the natural child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. 
§ 3.815.  

In this case, the pertinent facts are not in dispute.  The 
appellant does not allege and it is not shown that his mother 
served in Vietnam.  There is no basis in VA law for payment 
involving other types of birth defects unless the appellant's 
mother served in Vietnam, which is not established.  
Therefore, the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b).  

II.  Duties to notify and to assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO provided post-adjudication notice by a letter dated in 
February 2008.  The appellant was notified of the evidence 
needed to substantiate the claims, namely evidence that he 
has spina bifida and his father or mother served in Vietnam, 
and evidence that he has birth defects and his mother served 
in Vietnam.  


The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records.  

As for content of the notice is concerned, the letter 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  The 
February 2008 letter did not provide notice compliant with 
Dingess.  

As the notice letter was not sent until after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured when 
the RO readjudicated the claims in the supplemental statement 
of the case (SSOC) in April 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate 
notice and subsequent readjudication without resorting to 
prejudicial error analysis).  

Although notice pertaining to degree of disability and 
effective date in compliance with Dingess was not provided, 
because the claims are denied, no disability rating or 
effective date can be assigned as a matter of law, and 
therefore there is no possibility of any prejudice.  

In addition, under 38 U.S.C.A. § 5103A, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  The appellant 
submitted a list of several health care providers with his 
claim for benefits in August 2005.  However, because he has 
not claimed or otherwise identified disabilities that would 
qualify for benefits under the law and VA's regulations, 
there is no reasonable possibility that an attempt to obtain 
the records from the providers he identified would yield 
information that would support the appellant's claim.  


As the appellant has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to him in developing the facts pertinent to the 
claims is required to comply with the duty to assist.  


ORDER

Benefits under 38 U.S.C.A. § 1805 for a child born with spina 
bifida are denied.  

Benefits under 38 U.S.C.A. § 1815 for a child born with birth 
defects are denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


